SECURITY AGREEMENT

     This Security Agreement (as amended, modified, restated or otherwise
supplemented from time to time, this “Security Agreement”), dated as of February
13, 2006 is executed by LaserLock Technologies, Inc., a Nevada corporation
(together with its successors and assigns, “Debtor”), in favor of each of the
persons and entities who have executed a counterpart signature pages hereto (the
“Secured Parties”).

RECITALS

     A.      On and after the date of this Security Agreement, Debtor will issue
senior secured convertiblepromissory notes in the form attached hereto as
Attachment 1, as amended, modified, restated or otherwise supplemented from time
to time, in connection with that certain Senior Secured Convertible Note and
Warrant Purchase Agreement between the Debtor and the Secured Parties dated as
of the date hereof in an aggregate principal amount of up to $800,000 (the
“Purchase Agreement”) of Debtor (each a “Note” and collectively, the “Notes”) in
favor of the Secured Parties.

     B.      In order to induce each Secured Party to extend the credit
evidenced by the Notes, Debtor has agreed to enter into this Security Agreement
and to grant the Secured Parties the security interest in the Collateral
described below.

AGREEMENT

     NOW, THEREFORE, in consideration of the above recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with the Secured Parties as follows:

     1.     Definitions and Interpretation. When used in this Security
Agreement, the following terms have the following respective meanings:

          “Collateral” has the meaning given to that term in Section 2 hereof.

          “Obligations” means all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by Debtor to the Secured Parties arising
under the Purchase Agreement of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), now existing or hereafter arising under or pursuant to the terms of the
Notes, including, all interest, fees, charges, expenses, attorneys’ fees and
costs and accountants’ fees and costs chargeable to and payable by Debtor
hereunder and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due, and whether or not arising after the
commencement of a proceeding under Title 11 of the United States Code (11 U.S.C.
Section 101 et seq., the “Bankruptcy Code”), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.



--------------------------------------------------------------------------------



          “Permitted Liens” means (a) liens for taxes not yet delinquent or
liens for taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established; (b) liens in respect of property
or assets imposed by law that were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other
similar liens arising in the ordinary course of business that are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings; (c) liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and mechanic’s liens, carrier’s
liens and other liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) liens existing as of the date of this Security Agreement and
identified on Schedule A securing obligations under a capital lease if such
liens do not extend to property other than the property leased under such
capital lease; (e) liens existing as of the date of this Security Agreement and
identified on Schedule A upon any equipment acquired or held by Company to
secure the purchase price of such equipment or indebtedness incurred solely for
the purpose of financing the acquisition of such equipment, so long as such lien
extends only to the equipment financed, and any accessions, replacements,
substitutions and proceeds (including insurance proceeds) thereof or thereto;
(f) liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under the Notes; (g) liens in favor of customs
and revenue authorities arising as a matter of law to secure payments of customs
duties in connection with the importation of goods; (h) liens that constitute
rights of setoff of a customary nature or banker’s liens, whether arising by law
or by contract; and (i) liens on insurance proceeds in favor of insurance
companies granted solely as security for financed premiums.

          “UCC” means the Uniform Commercial Code as in effect in the
Commonwealth of Pennsylvania from time to time.

     All capitalized terms not otherwise defined herein shall have the
respective meanings given in the Notes. Unless otherwise defined herein, all
terms defined in the UCC have the respective meanings given to those terms in
the UCC.

     2.     Grant of Security Interest. As security for the Obligations, Debtor
hereby pledges to and for the ratable benefit of the Secured Parties a security
interest of first priority in all right, title and interests of Debtor in and to
the property described in Attachment 2 hereto, whether now existing or hereafter
from time to time acquired (collectively, the “Collateral”).The Security
Interest is granted as security only and shall not subject any Secured Party to,
or transfer or in any way affect or modify, any obligation or liability of the
Debtor with respect to any of the Collateral or any transaction in connection
therewith. Notwithstanding the foregoing provisions of this Section 2, the grant
of a security interest as provided herein shall not extend to, and the term
“Collateral” shall not include any general intangibles of the Company (whether
owned or held as licensee or lessee, or otherwise), to the extent that (i) such
general intangibles are not capable of being encumbered (A) as a matter of law
or (B) under the terms of the license, lease or other agreement applicable
thereto (but solely to the extent that any such restriction shall be effective
under applicable law), without the consent of the licensor or lessor thereof or
other applicable party thereto and (ii) in the case of clause (B) above, such
consent has not been obtained; provided, however, the Company agrees to use its
commercially reasonable efforts to obtain such consents as the Secured Parties
deem appropriate; and provided further, that the foregoing grant of security
interest shall extend to, and the term “Collateral” shall include, to the
maximum extent permissible under applicable law, (A) any general intangible
which is an account receivable or a proceed of, or otherwise related to the
enforcement or collection of, any account receivable, or goods which are the
subject of any account receivable, (B) any and all proceeds of any general
intangibles which are otherwise excluded to the extent that the encumbrance of
such proceeds is not so restricted, and (C) upon obtaining the consent of any
such licensor, lessor or other applicable party’s consent with respect to any
such otherwise excluded general intangibles, such general intangibles as well as
any and all proceeds and products thereof that might have theretofore have been
excluded from such grant of a security interest and the term “Collateral.”

-2-

--------------------------------------------------------------------------------



     3.     General Representations and Warranties. Debtor represents and
warrants to the Secured Parties that (a) Debtor is the owner of the Collateral
(or, in the case of after-acquired Collateral, at the time Debtor acquires
rights in the Collateral, will be the owner thereof) and that no other Person
has (or, in the case of after-acquired Collateral, at the time Debtor acquires
rights therein, will have) any right, title, claim or interest (by way of lien
or otherwise) in, against or to the Collateral, other than Permitted Liens and
those liens set forth on Schedule A attached hereto; (b) upon the filing of
UCC-1 financing statements in the appropriate filing offices, Secured Parties
(or in the case of after-acquired Collateral, at the time Debtor acquires rights
therein, will have) a first priority perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens and (c) the originals of
all documents evidencing all accounts receivable and payment intangibles of
Debtor and the only original books of account and records of Debtor relating
thereto are, and will continue to be, kept at the principal executive office of
Debtor set forth in Section 11 or at such other locations as Debtor may
establish in accordance with Section 4(d).

       4.     Covenants Relating to Collateral. Debtor hereby covenants and
agrees:

              (a)     to perform all acts that may be necessary to maintain,
preserve, protect and perfect the Collateral, the lien granted to Secured
Parties therein and the perfection and priority of such lien;

              (b)     inform the Secured Parties promptly upon the acquisition
by Debtor of collateral that will require filings with the PTO or the Copyright
Office;

              (c)     not to use or permit any Collateral to be used (i) in
violation in any material respect of any applicable law, rule or regulation, or
(ii) in violation of any policy of insurance covering the Collateral;

              (d)     to pay promptly when due all taxes and other governmental
charges, all liens and all other charges now or hereafter imposed upon or
affecting any Collateral (except where there exists a good faith dispute by the
Debtor as to the amounts due or as to the due date with respect to such taxes
and charges);

              (e)     without 30 days’ written notice to Secured Parties,
(i) not to change Debtor’s name or place of business (or, if Debtor has more
than one place of business, its chief executive office), or the office in which
Debtor’s records relating to accounts receivable and payment intangibles are
kept and (ii) not to change Debtor’s state of incorporation, (iii) not to keep
Collateral consisting of chattel paper at any location other than its principal
executive office;

-3-

--------------------------------------------------------------------------------



          (f)     to procure, execute and deliver from time to time any
endorsements, assignments, financing statements and other writings reasonably
deemed necessary or appropriate by Secured Parties to perfect, maintain and
protect its lien hereunder and the priority thereof and to deliver promptly to
Secured Parties all originals of Collateral consisting of instruments;

            (g)     to appear in and defend any action or proceeding which may
affect its title to or Secured Parties’ interest in the Collateral; and

            (h)     not to surrender or lose possession of (other than to
Secured Parties), sell, encumber, lease, rent, or otherwise dispose of or
transfer any Collateral or right or interest therein, and to keep the Collateral
free of all Liens except Permitted Liens; provided that Debtor may sell, lease,
transfer, license or otherwise dispose of any of the Collateral in the ordinary
course of business consisting of (i) the sale of inventory, (ii) sales of
worn-out or obsolete equipment, and (iii) non-exclusive licenses and similar
arrangements for the use of the property of Debtor.

       5.     Covenants Regarding Intellectual Property. Debtor hereby agrees
that, at the reasonable request of Secured Parties, Debtor will perform all acts
and execute all documents, including notices of security interest for each
relevant type of intellectual property in forms suitable for filing with the
Patent and Trademark Office or the Copyright Office, that may be necessary or
desirable to record, maintain, preserve, protect and perfect Secured Parties’
interest in the Collateral, the Lien granted to Secured Parties in the
Collateral and the first priority of such Lien.

       6.     Authorized Action by Secured Parties. Debtor hereby irrevocably
appoints Secured Parties as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Secured Parties may perform (but Secured
Parties shall not be obligated to and shall incur no liability to Debtor or any
third party for failure so to do) any act which Debtor is obligated by this
Security Agreement to perform, and to exercise such rights and powers as Debtor
might exercise with respect to the Collateral, including the right to
(a) collect by legal proceedings or otherwise and endorse, receive and receipt
for all dividends, interest, payments, proceeds and other sums and property now
or hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (d) insure, process
and preserve the Collateral; (e) pay any indebtedness of Debtor relating to the
Collateral; and (f) execute UCC financing statements and other documents,
instruments and agreements required hereunder; provided, however, that Secured
Parties shall not exercise any such powers granted pursuant to subsections (a)
through (e) prior to the occurrence of an Event of Default and shall only
exercise such powers during the continuance of an Event of Default. Debtor
agrees to reimburse Secured Parties upon demand for any reasonable costs and
expenses, including attorneys’ fees, Secured Parties may incur while acting as
Debtor’s attorney-in-fact hereunder, all of which costs and expenses are
included in the Obligations. It is further agreed and understood between the
parties hereto that such care as Secured Parties give to the safekeeping of its
own property of like kind shall constitute reasonable care of the Collateral
when in Secured Parties’ possession; provided, however, that Secured Parties
shall not be required to make any presentment, demand or protest, or give any
notice and need not take any action to preserve any rights against any prior
party or any other person in connection with the Obligations or with respect to
the Collateral.

-4-

--------------------------------------------------------------------------------



     7.     Default and Remedies.

              (a)     Default. Debtor shall be deemed in default under this
Security Agreement upon the occurrence and during the continuance of an Event of
Default (as defined in the Notes).

              (b)     Remedies. Upon the occurrence and during the continuance
of any such Event of Default, Secured Parties shall have the rights of a secured
creditor under the UCC, all rights granted by this Security Agreement and by
law, including the right to (a) require Debtor to assemble the Collateral and
make it available to Secured Parties at a place to be designated by Secured
Parties; and (b) prior to the disposition of the Collateral, store, process,
repair or recondition it or otherwise prepare it for disposition in any manner
and to the extent Secured Parties deem appropriate and in connection with such
preparation and disposition, without charge, use any trademark, trade name,
copyright, patent or technical process used by Debtor. Debtor hereby agrees that
thirty (30) days’ notice of any intended sale or disposition of any Collateral
is reasonable.

              (c)     Application of Collateral Proceeds. The proceeds and/or
avails of the Collateral, or any part thereof, and the proceeds and the avails
of any remedy hereunder (as well as any other amounts of any kind held by
Secured Parties at the time of, or received by Secured Parties after, the
occurrence of an Event of Default which is continuing) shall be paid to and
applied as follows:

                       (i)     First, to the payment of reasonable and
documented costs and expenses, including all amounts expended to preserve the
value of the Collateral, of foreclosure or suit, if any, and of such sale and
the exercise of any other rights or remedies, and of all proper fees, expenses,
liability and advances, including reasonable legal expenses and attorneys’ fees,
incurred or made hereunder by Secured Parties;

                       (ii)     Second, to the payment to each Secured Party of
the amount then owing or unpaid on such Secured Party’s Note, and in case such
proceeds shall be insufficient to pay in full the whole amount so due, owing or
unpaid upon such Note, then its Pro Rata Share of the amount remaining to be
distributed (to be applied first to accrued interest and second to outstanding
principal);

                       (iii)     Third, to the payment of other amounts then
payable to each Secured Party under this Security Agreement, and in case such
proceeds shall be insufficient to pay in full the whole amount so due, owing or
unpaid under this Security Agreement, then to each Secured Party’s Pro Rata
Share of the amount remaining to be distributed; and

                       (iv)     Fourth, to the payment of the surplus, if any,
to Debtor, its successors and assigns, or to whomsoever may be lawfully entitled
to receive the same.

-5-

--------------------------------------------------------------------------------



     For purposes of this Security Agreement, the term “Pro Rata Share” shall
mean, when calculating a Secured Party’s portion of any distribution or amount,
that distribution or amount (expressed as a percentage) equal to a fraction
(i) the numerator of which is the original outstanding principal amount of such
Secured Party’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes. In the event that a Secured Party
receives payments or distributions in excess of its Pro Rata Share, then such
Secured Party shall hold in trust all such excess payments or distributions for
the benefit of the other Secured Parties and shall pay such amounts held in
trust to such other holders upon demand by such holders.

     8.     Mandatory Requirements of Law. The foregoing provisions of Sections
6 and 7 are subject to any mandatory requirements of law (including the UCC),
but to the extent that any requirement of law may be waived, the Debtor hereby
waives such requirement.

                   (i)     Action by Secured Parties. Debtor and the Secured
Parties hereby acknowledge and agree that the Secured Parties are entering into
an Intercreditor Agreement of even date herewith, pursuant to which any and all
actions to be taken by the Secured Parties, as such, under or in connection with
this Security Agreement shall be taken with the approval in writing by the
holders of more than 50% of the aggregate outstanding principal amount of the
Notes (a “Majority in Interest”), and that Debtor may conclusively rely on a
written document signed by a Majority in Interest of the Secured Parties to such
effect.

       9.     Security Interest Absolute. All rights of the Secured Parties
hereunder, the grant of the Security Interest in the Collateral and all
obligations of the Debtor hereunder shall be absolute and unconditional,
irrespective of (a) except to the extent not permitted to be waived under
applicable law, any lack of validity or enforceability of the obligations under
the Notes or any other agreement or instrument relating to any of the foregoing,
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations under the Notes or any other agreement or
instrument relating to any of the foregoing, (c) failure by the Secured Parties
to take steps to perfect or maintain perfected its security interest hereunder
in, or to preserve its rights to, any of the Collateral, (d) any exchange,
release or non-perfection of any other collateral, or any release or amendment
or waiver of or consent to or departure from any guaranty, for all or any of the
obligations under the Notes, (e) the disallowance under Section 502 of the
Bankruptcy Code or all of any portion of the claims of the Secured Parties for
repayment of the obligations under the Notes, or (f) any other circumstance
which might otherwise constitute a legal or equitable defense available to, or a
legal or equitable discharge of, the Debtor with respect to the obligations
under the Notes or with respect to this Agreement, other than the indefeasible
payment in full of all of the obligations under the Notes.

       10.     Miscellaneous.

              (a)     Termination; Release of Security Interest. When the
Obligations have been indefeasibly paid and performed in full or the Notes have
been converted into shares of the securities of Debtor being issued and sold in
such Next Round of Financing (as defined in the Notes) pursuant to their terms,
this Agreement shall terminate and Secured Parties, upon the request and at the
sole expense of Debtor, will execute and deliver to Debtor the proper
instruments (including UCC termination statements) acknowledging the termination
of this Security Agreement, and will duly assign, transfer and deliver to
Borrower such of the Collateral as may be in possession of Secured Parties and
has not theretofore been disposed of, applied or released.

-6-

--------------------------------------------------------------------------------



          (b)     Notices. Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Debtor or Secured Parties under this Security Agreement shall be by telecopy or
in writing and telecopied, mailed or delivered to each party at telecopier
number or its address set forth below (or to such other telecopy number or
address as the recipient of any notice shall have notified the other in
writing). All such notices and communications shall be effective (a) when sent
by Federal Express or other overnight service of recognized standing, on the
business day following the deposit with such service; (b) when mailed, by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when telecopied, upon confirmation of
receipt.

Secured Parties:

    At the address of the Secured Party to be notified indicated for such
Secured Party in Schedule I to the Purchase Agreement   with a copy to:    
Debtor: LaserLock Technologies, Inc.
837 Lindy Lane
Bala Cynwyd, PA 19004
Telecopy: (610) 668-2771
Attention: Chairman and CEO   with a copy to:       Morgan, Lewis & Bockius
Attn: Stephen M. Goodman
1701 Market Street
Philadelphia, PA 19103
Telephone: (215) 963-5086
Facsimile: (215) 963-5001

            (c)     Nonwaiver. No failure or delay on the Secured Parties’ part
in exercising any right hereunder shall operate as a waiver thereof or of any
other right nor shall any single or partial exercise of any such right preclude
any other further exercise thereof or of any other right.

            (d)     Amendments and Waivers. This Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Debtor and Secured Parties. Each waiver or consent under
any provision hereof shall be effective only in the specific instances for the
purpose for which given.

            (e)     Assignments. This Security Agreement shall be binding upon
and inure to the benefit of Secured Parties and Debtor and their respective
successors and assigns; provided, however, that Debtor may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
Secured Parties.

-7-

--------------------------------------------------------------------------------



          (f)     Cumulative Rights, etc. The rights, powers and remedies of
Secured Parties under this Security Agreement shall be in addition to all
rights, powers and remedies given to Secured Parties by virtue of any applicable
law, rule or regulation of any governmental authority or any other agreement,
all of which rights, powers, and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Secured Parties’ rights
hereunder. Debtor waives any right to require Secured Parties to proceed against
any person or entity or to exhaust any Collateral or to pursue any remedy in
Secured Parties’ power.

            (g)     Payments Free of Taxes, Etc. All payments made by Debtor
under this Security Agreement and the Notes shall be made by Debtor free and
clear of and without deduction for any and all present and future taxes, levies,
charges, deductions and withholdings. In addition, Debtor shall pay upon demand
any stamp or other taxes, levies or charges of any jurisdiction with respect to
the execution, delivery, registration, performance and enforcement of this
Security Agreement. Upon request by Secured Parties, Debtor shall furnish
evidence satisfactory to Secured Parties that all requisite authorizations and
approvals by, and notices to and filings with, governmental authorities and
regulatory bodies have been obtained and made and that all requisite taxes,
levies and charges have been paid.

            (h)     Partial Invalidity. If at any time any provision of this
Security Agreement is or becomes illegal, invalid or unenforceable in any
respect under the law or any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Security Agreement nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

            (i)     Headings. Headings in this Security Agreement and the Notes
are for convenience of reference only and are not part of the substance hereof
or thereof.

            (j)     Plural Terms. All terms defined in this Security Agreement
or any other Transaction Document in the singular form shall have comparable
meanings when used in the plural form and vice versa.

            (k)     Construction. Each of this Security Agreement and the Notes
is the result of negotiations among, and has been reviewed by, Debtor, Secured
Parties, and their respective counsel. Accordingly, this Security Agreement and
the Notes shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against Debtor or Secured Parties.

            (l)     Entire Agreement. This Security Agreement and each of the
Notes, taken together, constitute and contain the entire agreement of Debtor and
Secured Parties and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

            (m)     Other Interpretive Provisions. References in this Security
Agreement to any document, instrument or agreement (a) include all exhibits,
schedules and other attachments thereto, (b) include all documents, instruments
or agreements issued or executed in replacement thereof, and (c) mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified, restated or supplemented from time to time and in effect at
any given time. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Security Agreement refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement. The words “include” and “including” and words of similar import when
used in this Security Agreement shall not be construed to be limiting or
exclusive.

-8-

--------------------------------------------------------------------------------



          (n)     Governing Law. This Security Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to conflicts of law rules (except to the extent governed by
the UCC).

(Remainder of Page Left Blank Intentionally; Signature Page to Follow)

-9-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Debtor has caused this Security Agreement to be
executed as of the day and year first above written.

  LASERLOCK TECHNOLOGIES, INC.         By: /s/ NORMAN GARDNER

--------------------------------------------------------------------------------

    Norman Gardner     President and Chief Executive Officer

-1-

--------------------------------------------------------------------------------



LASERLOCK TECHNOLOGIES, INC.
Counterpart Signature Page
to Security Agreement dated as of February 13, 2006

Executed as of February 9, 2006

SECURED PARTY:

NOB HILL CAPITAL PARTNERS, L.P.

 

By: /s/ STEPHEN R. MITTEL
Name: Stephen R. Mittel
Title: General Partner

-1-

--------------------------------------------------------------------------------



ATTACHMENT 1
FORM OF SECURED CONVERTIBLE PROMISSORY NOTE



 

--------------------------------------------------------------------------------



ATTACHMENT 2
All right, title, interest, claims and demands of Debtor in and to the following
property:

                                       (i)     All goods and equipment now owned
or hereafter acquired, including, without limitation, all laboratory equipment,
computer equipment, office equipment, machinery, fixtures, vehicles, and any
interest in any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing, wherever located;

                                         (ii)     All inventory now owned or
hereafter acquired, including, without limitation, all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products including such inventory as is temporarily out of Debtor’s
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Debtor’s books relating to any of the foregoing;

                                         (iii)     All contract rights, general
intangibles, health care insurance receivables, payment intangibles and
commercial tort claims, now owned or hereafter acquired, including, without
limitation, all patents, patent rights (and applications and registrations
therefor), trademarks and service marks (and applications and registrations
therefor), inventions, copyrights, mask works (and applications and
registrations therefor), trade names, trade styles, software and computer
programs, trade secrets, methods, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
computer programs, computer disks, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, payments of insurance and rights to
payment of any kind and whether in tangible or intangible form or contained on
magnetic media readable by machine together with all such magnetic media;

                                         (iv)     All now existing and hereafter
arising accounts, contract rights, royalties, license rights and all other forms
of obligations owing to Debtor arising out of the sale or lease of goods, the
licensing of technology or the rendering of services by Debtor (subject, in each
case, to the contractual rights of third parties to require funds received by
Debtor to be expended in a particular manner), whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Debtor and
Debtor’s books relating to any of the foregoing;

                                         (v)     All documents, cash, deposit
accounts, letters of credit, letter of credit rights, supporting obligations,
certificates of deposit, instruments, chattel paper, electronic chattel paper,
tangible chattel paper and investment property, including, without limitation,
all securities, whether certificated or uncertificated, security entitlements,
securities accounts, commodity contracts and commodity accounts, and all
financial assets held in any securities account or otherwise, wherever located,
now owned or hereafter acquired and Debtor’s books relating to the foregoing;
and

                                         (vi)     Any and all claims, rights and
interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof, including, without limitation, insurance,
condemnation, requisition or similar payments and the proceeds thereof.

 

--------------------------------------------------------------------------------